DETAILED ACTION
This Office action is in response to the original application filed on 01/24/2020.  Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 01/25/2020.  It is noted, however, that applicant has not filed a certified copy of the IN201921003235 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	
Regarding claim 4, the claim recites “the data transfer unit” (line 24).  There is insufficient antecedent basis for this limitation in the claim, which makes the metes and bounds of the claim unclear.  For the purposes of examination, the aforementioned phrase has been interpreted as “the data streaming unit”.

Regarding claims 4 and 5, the claims are directed to “the conferencing system” while the parent claims 1 and 3, upon which claims 4 and 5 depend, are directed to “the conference manager”, which makes the metes and bounds of the claim unclear.  Examiner suggests Applicant to rewrite at least claim 4 in an independent claim form to prevent confusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2013/0335506 A1, hereinafter “Carter”) in view of Jones et al. (US 10862940 B1, hereinafter “Jones”).

Regarding claim 1, Carter discloses:
A Conference Manager (CM), comprising:
a producer unit (MCU processor, Carter: [0034]);
consumer unit (MCU processor, Carter: [0034]); and
a data streaming unit (MCU processor, Carter: [0034]);
wherein the CM is configured to handle bi-directional communication between a transmitting end and a receiving end of a communication network the CM is associated with, comprising (MCU controlling and maintaining videoconference between endpoints, Carter: [0026]
at the transmitting end of the communication network (multiple endpoints, Carter: [0024]):
initiating a communication device and a visual sensor at the transmitting end when a conference session is initiated, by the producer unit (initiating and providing endpoint videoconferencing functionality for communicating audio and video streams with endpoints over network, Carter: [0026]-[0030]); and
initiating capturing of an audio signal and a video using the communication device and the visual sensor, by the producer unit (capturing audio and video streams from camera and microphone, Carter: [0026]-[0030]);
at the receiving end of the communication network (multiple endpoints, Carter: [0024]):
initiating reception of the audio signal and the video from the transmitting end, during the conference session, using the consumer unit (initiating and providing endpoint videoconferencing functionality for communicating audio and video streams with endpoints over network, Carter: [0026]-[0030]).
Carter does not explicitly disclose:
enabling fast block-wise transfer of data transmitted between the transmitting end and the receiving end, other than the audio signal or the video, related to the conference session, to reduce latency if size of the data exceeds a Maximum Transfer Unit (MTU) size of the communication network. 
However, in the same field of endeavor, Jones teaches:
enabling fast block-wise transfer of data transmitted between the transmitting end and the receiving end, other than the audio signal or the video, related to the conference session, to reduce latency if size of the data exceeds a Maximum Transfer Unit (MTU) size of the fragmenting video data exceeding MTU size of communication network to reduce latency, Jones: Col. 7 lines 48-67).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Carter in view of Jones in order to further modify the device for initiating and facilitating videoconferencing that communicates audio and video streams between network endpoints from the teachings of Carter with the device for fragmenting video data exceeding MTU size of network from the teachings of Jones.
One of ordinary skill in the art would have been motivated because it would have reduced latency (Jones: Col. 8 lines 1-22).

Regarding claim 3, Carter in view of Jones teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Carter in view of Jones further discloses:
wherein the CM is used in a conferencing system to facilitate communication between a first party and at least one second party (MCU controlling and maintaining videoconference between endpoints, Carter: [0026]).

Regarding claim 4, Carter in view of Jones teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Carter in view of Jones further discloses:
a first transceiver unit (multiple endpoints, Carter: [0024]);
a communication network (network over which endpoints communicate, Carter: [0024]
a second transceiver unit (multiple endpoints, Carter: [0024]);
the first transceiver unit comprising (multiple endpoints, Carter: [0024]):
a communication device, wherein the communication device captures and transmits a first audio signal from location of the first transceiver unit to the second transceiver unit, and receives a second audio signal from the second transceiver unit (endpoint module capturing audio streams from microphone and communicating audio streams with endpoints over network, Carter: [0026]-[0030]);
a visual sensor, wherein the visual sensor is configured to capture a video of at least one subject which is at the location of the first transceiver unit, further wherein the video is transmitted to the second transceiver unit (capturing video streams from camera and communicating video streams with endpoints over network, Carter: [0026]-[0030]);
a computing device, comprising (endpoint module, Carter: [0027]):
the Conference Manager (CM), comprising (MCU included in endpoint, Carter: [0026]):
the producer unit, wherein the producer unit is configured to (MCU processor, Carter: [0034]):
initiate the communication device and the visual sensor when a conference session is initiated (initiating and providing endpoint videoconferencing functionality for communicating audio and video streams with endpoints over network, Carter: [0026]-[0030]); and
initiate the capturing of the first audio signal and the video (capturing audio and video streams from camera and microphone, Carter: [0026]-[0030]);
the consumer unit, wherein the consumer unit is configured to (MCU processor, Carter: [0034]
initiate reception of at least one of the second audio signal and a video from the second transceiver unit, during the conference session (initiating and providing endpoint videoconferencing functionality for communicating audio and video streams with endpoints over network, Carter: [0026]-[0030]); and
a data streaming unit (MCU processor, Carter: [0034]), wherein the data transfer unit enables fast block-wise transfer of any data over the communication network, other than audio signal or the video, related to the conference to reduce latency if size of data exceeds a Maximum Transfer Unit (MTU) size of the communication network (fragmenting video data exceeding MTU size of communication network to reduce latency, Jones: Col. 7 lines 48-67);
wherein the CM is configured to coordinate capturing of the first audio signal and the video and transmission of the captured first audio signal and the video to the second transceiver unit (MCU controlling and maintaining videoconference between endpoints, Carter: [0026]-[0030]);
the second transceiver unit comprising (multiple endpoints, Carter: [0024]);
the Conference Manager (CM), comprising (MCU included in endpoint, Carter: [0026]):
the producer unit (MCU processor, Carter: [0034]); and
the consumer unit (MCU processor, Carter: [0034]);
wherein the CM is configured to collect and download the first audio signal and the video transmitted by the first transceiver unit (MCU controlling and maintaining videoconference with audio and video streams between endpoints, Carter: [0026]-[0030]).

claim 5, Carter in view of Jones teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Carter in view of Jones further discloses:
wherein the communication network distributes load in transferring the audio signal and the video between a circuit switched network and a packet switched network (network comprising combination of packet switched network and circuit switched network for transferring audio and video signals, Carter: [0004], [0025]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2013/0335506 A1) in view of Jones (US 10862940 B1) as applied to claim 1 above, and further in view of Khalife et al. (US 2013/0326013 A1, hereinafter “Khalife”). 

Regarding claim 2, Carter in view of Jones teaches all the claimed limitations as set forth in the rejection of claim NNN above.
Carter in view of Jones does not explicitly disclose:
wherein the communication network executes the fast block-wise transfer by:
sending all blocks except last block in a message frame corresponding to data being transmitted, as a non-confirmable request with a no-response option on a representational state transfer protocol over a datagram Transport protocol;
sending the last block in the message frame corresponding to data being transmitted, as a confirmable request without the no-response option;
fetching a response message corresponding to the blocks transmitted, after transmitting the last block;
if the response message indicates loss of at least one of the blocks transmitted:
identifying position of the at least one block in the message frame; and
retransmitting the at least one block; and
terminating the data transfer if the response message indicates that all blocks have been received.
However, in the same field of endeavor, Khalife teaches:
wherein the communication network executes the fast block-wise transfer by:
sending all blocks except last block in a message frame corresponding to data being transmitted, as a non-confirmable request with a no-response option on a representational state transfer protocol over a datagram Transport protocol (transferring segments with acknowledgment option configured such that acknowledgment is sent only upon receipt of final segment, Khalife: [0065]);
sending the last block in the message frame corresponding to data being transmitted, as a confirmable request without the no-response option (transferring segments with acknowledgment option configured such that acknowledgment is sent only upon receipt of final segment, Khalife: [0065]);
fetching a response message corresponding to the blocks transmitted, after transmitting the last block (receiving acknowledgment upon transferring final segment, Khalife: [0065], [0066]);
if the response message indicates loss of at least one of the blocks transmitted (acknowledgment specifying segments that have been lost, Khalife: [0065]):
identifying position of the at least one block in the message frame (acknowledgment specifying segments that have been lost, Khalife: [0065]
retransmitting the at least one block (partially retransmitting lost segments, Khalife: [0065], [0066]); and
terminating the data transfer if the response message indicates that all blocks have been received (completing transmission based on acknowledgment, Khalife: [0065], [0066]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Carter in view of Jones further in view of Khalife in order to further modify the device for initiating and facilitating videoconferencing that communicates audio and video streams between network endpoints with fragmentation of video data exceeding MTU size of network from the combined teachings of Carter and Jones with the device for transferring segments with acknowledgment option on final segment from the teachings of Khalife.
One of ordinary skill in the art would have been motivated because it would have optimized bandwidth (Khalife: [0020]).










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Puri et al. (US 2012/0260122 A1: Video Conferencing with Multipoint Conferencing Units and Multimedia Transformation Units).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446